Citation Nr: 0033039	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
eyes.

2.  Entitlement to service connection for gouty arthritis 
(claimed as arthritis of the knees and feet).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



REMAND

The appellant served on active duty from April 1970 to April 
1974, with a prior period of unverified active duty service 
of eleven months and ten days.

The Board notes that the regional office (RO) has not had the 
opportunity to apply Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to these current claims.  

The Board also finds that additional evidentiary development 
is necessary.  While it appears that the service medical 
records in the file are complete, the RO should verify the 
exact dates of the appellant's prior period of active duty 
service and request any additional service records that might 
be available from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The RO should also request 
the appellant's assistance in obtaining any additional post 
service medical records.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the NPRC for 
the purpose of verifying the specific 
dates of the appellant's active duty 
service in the United States Army, to 
include periods of service prior to April 
1970.  In addition, the RO should request 
NPRC to search for any additional service 
records (administrative and medical) 
pertaining to the appellant's military 
service in the Army.  All attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of his service 
records in the event NPRC is unable to 
locate these records.  In addition, the 
NPRC should be requested to proceed with 
all reasonable alternative-source 
searches which may be indicated by this 
request.  Further, the RO itself should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry, if appropriate.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

2.  In addition, the RO should contact 
the appellant and request the names and 
addresses of any additional VA and/or 
private physicians and/or medical 
facilities where he has received medical 
treatment, which have not already been 
associated with the record.  All VA 
records identified should be obtained 
pursuant to established procedures.  With 
regard to the private records, after 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records pertaining to any indicated 
private physicians/institutions should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.

3.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096), including notice and examination.

4.  After completion of the above, the RO 
should readjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of these issues must be on 
the merits as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans' 
benefits.  The RO should also carefully 
consider the benefit of the doubt rule as 
to each issue, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


